


Exhibit 10.1


    
EMPLOYMENT AGREEMENT
The parties to this Employment Agreement (this “Agreement”) are Legacy Reserves
Services, Inc., a Texas corporation (the “Employer”), James Daniel Westcott (the
“Employee”). The parties desire to provide for the employment of the Employee as
Executive Vice President and Chief Financial Officer of Legacy Reserves GP, LLC,
a Delaware limited liability company (the “Company”) on the terms set forth
herein effective as of September 24, 2012 (the “Effective Date”). Legacy
Reserves LP (“Legacy”), a Delaware limited partnership, is joining in this
Agreement for the limited purposes of reflecting its agreement to the matters
set forth herein as to it, but such joinder is not intended to make Legacy the
employer of the Employee for any purpose.
1.
POSITION AND DUTIES.



1.1.Employment; Titles; Reporting. On the Effective Date, the Employer agrees to
employ the Employee and the Employee agrees to enter employment with the
Employer, upon the terms and subject to the conditions provided under this
Agreement. During the Employment Term (as defined in Section 2), the Employee
will serve as Executive Vice President and Chief Financial Officer of the
Company. In such capacity, the Employee will report to and otherwise will be
subject to the direction and control of the Board of Directors of the Company
(including any committee thereof, the “Board”) and will have such duties,
responsibilities and authorities as may be assigned to the Employee by the Board
from time to time and otherwise consistent with such position in a public
company, comparable in size to Legacy, which is engaged in natural gas and oil
acquisition, development and production (including, but not limited to,
maintaining, to the extent applicable, compliance with the Sarbanes-Oxley Act of
2002 and related regulations and all other federal, state and local laws and
regulations, as well as all regulations and rules of any exchange or electronic
trading system on which Legacy's securities may be traded).


1.2.Duties. During the Employment Term, the Employee will devote substantially
all of his full working time to the business and affairs of the Employer, the
Company and Legacy, will use his best efforts to promote the Employer's, the
Company's, and Legacy's interests and will perform his duties and
responsibilities faithfully, diligently and to the best of his ability,
consistent with sound business practices. The Employee may be required by the
Board to provide services to, or otherwise serve as an officer or director of,
any direct or indirect subsidiary of the Employer, the Company or Legacy (the
Employer, the Company, Legacy and all such direct and indirect subsidiaries of
the Employer, the Company or Legacy being referred to herein as the “Related
Parties”), as applicable. The Employee will comply with the Employer's, the
Company's and Legacy's policies, codes and procedures, as they may be in effect
from time to time, applicable to executive officers of the Company and Legacy.
Nevertheless, the Employee may, with prior approval of the Board in each
instance, engage in such other business and charitable activities that do not
violate Section 7, create a conflict of interest with the Employer, the Company
or Legacy or materially interfere with the performance of the Employee's
obligations to the Employer, the Company or Legacy under this Agreement. The
activities in which the Employee is engaged as of the Effective Date, all of
which have been approved by the Board, are listed on Exhibit A hereto. The
activities listed on Exhibit A hereto as described by Employee to the Board on
or before the Effective Date of this Agreement are not

1

--------------------------------------------------------------------------------




a violation of any provision of this Agreement.


1.3.Place of Employment. The Employee will perform the Employee's duties under
this Agreement at the Company's offices in Midland, Texas, with the likelihood
of substantial business travel.


2.
TERM OF EMPLOYMENT.

The term of the Employee's employment by the Employer under this Agreement (the
“Employment Term”) will commence on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee's employment ends due to a “separation from service,” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and Final Treasury Regulation Section 1.409A-1(h) and the default
presumptions thereof, is referred to in this Agreement as the “Termination
Date.”
3.
COMPENSATION.



3.1.Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$275,000 for services rendered to the Employer, the Company, Legacy, and any of
their affiliates and their direct or indirect subsidiaries, payable in
accordance with the Employer's regular payroll practices. The Employee's Base
Salary will be reviewed annually by the Board and may be adjusted upward in the
Board's sole discretion.


3.2.Annual Bonus Compensation. During the Employment Term, the Employee will be
eligible to receive incentive compensation in such amounts and at such times as
the Board may determine in its sole discretion to award to him under any
incentive compensation or other bonus plan or arrangement as may be established
by the Board from time to time (collectively “Employee Bonus Plan”), subject to
and payable in accordance with the terms and conditions of any such Employee
Bonus Plan. Any additional incentive compensation payable under any Employee
Bonus Plan will be referred to in the aggregate in this Agreement as the
Employee's “Bonus.”


3.3.Long-Term Incentive Compensation. Awards of equity interests of Legacy
(“Units”) and/or other forms of equity-based compensation to the Employee on or
after the Effective Date may be made from time to time during the Employment
Term by the Board in its sole discretion, whose decision will be based upon
performance and award guidelines for executive officers of the Company and
Legacy established periodically by the Board in its sole discretion.


4.
EXPENSES AND OTHER BENEFITS.



4.1.Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses, including professional fees, incurred
by the Employee during the Employment Term (in accordance with the policies and
practices presently followed by the Company or as may be established by the
Board from time to time for the Company's senior executive officers) in
performing services under this Agreement, provided that

2

--------------------------------------------------------------------------------




the Employee properly accounts for such expenses in accordance with the
Company's and Legacy's policies as in effect from time to time.


4.2.Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company's
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.


4.3.Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Related Parties' employee benefit plans,
programs and arrangements available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.


5.
TERMINATION OF EMPLOYMENT.



5.1.Death. The Employee's employment under this Agreement will terminate upon
his death.


5.2.Termination by the Employer.


(a)Terminable at Will. The Employer may terminate the Employee's employment
under this Agreement at any time with or without Cause (as defined below).


(b)Definition of Cause. For purposes of this Agreement, the Employer will have
“Cause” to terminate the Employee's employment under this Agreement by reason of
any of the following: (i) the Employee's conviction of, or plea of nolo
contendere to, any felony or to any crime or offense causing substantial harm to
Legacy or its direct or indirect subsidiaries (whether or not for personal gain)
or involving acts of theft, fraud, embezzlement, or moral turpitude or similar
conduct; (ii) the Employee's being charged with any felony or crime, which
charge or publicity arising from or related thereto has caused harm or, in the
good faith judgment of the Board, may cause substantial harm to Legacy or its
direct or indirect subsidiaries; (iii) the Employee's repeated intoxication by
alcohol or drugs during the performance of the Employee's duties; (iv)
malfeasance in the conduct of the Employee's duties, including, but not limited
to, (A) willful and intentional misuse or diversion of any of the Related
Parties' funds, (B) embezzlement or (C) fraudulent or willful and material
misrepresentations or concealments on any written reports submitted to any of
the Related Parties; (v) the Employee's material failure to perform the duties
of the Employee's employment consistent with the Employee's position, expressly
including the provisions of this Agreement, or material failure to follow or
comply with the reasonable and lawful written directives of the Board; (vi) a
material breach of this Agreement; or (vii) a material breach by the Employee of
written policies of the Related Parties concerning employee discrimination or
harassment.


(c)Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that

3

--------------------------------------------------------------------------------




would otherwise constitute “Cause” hereunder according to the following terms:
The Board will cause the Employer to give the Employee written notice stating
with reasonable specificity the nature of the circumstances determined by the
Board in good faith to constitute “Cause.” If, in the good faith judgment of the
Board, the alleged breach is reasonably susceptible to cure, the Employee will
have fifteen (15) days from his receipt of such notice to effect the cure of
such circumstances or such breach to the good faith satisfaction of the Board.
The Board will state whether the Employee will have such an opportunity to cure
in the initial notice of “Cause” referred to above. If, in the good faith
judgment of the Board the alleged breach is not reasonably susceptible to cure,
or such circumstances or breach have not been satisfactorily cured within such
fifteen (15) day cure period, such breach will thereupon constitute “Cause”
hereunder.


5.3.Termination by the Employee.


(a)Terminable at Will. The Employee may terminate his employment under this
Agreement at any time with or without Good Reason (as defined below).


(b)Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Employer written notice within thirty (30) days of the
date the circumstance giving rise to the Good Reason first existed, which will
identify with reasonable specificity the grounds for the Employee's resignation
and provide the Employer with thirty (30) days from the day such notice is given
to cure the alleged grounds for resignation contained in the notice. A
termination will not be for Good Reason if such notice is given by the Employee
to the Employer more than thirty (30) days after the occurrence of the event
that the Employee alleges is Good Reason for the Employee's termination
hereunder.


(c)Definition of Good Reason. For purposes of this Agreement, “Good Reason” will
mean any of the following to which the Employee has not consented in writing:
(a) a reduction in the Employee's Base Salary; (b) a relocation of the
Employee's primary place of employment to a location more than 20 miles from
Midland, Texas; or (c) any material reduction in the Employee's title, authority
or responsibilities as Chief Accounting Officer and Controller of the Company.


5.4.Notice of Termination. Any termination of the Employee's employment by the
Employer or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 9.8. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee's employment under
the provision so indicated, and (c) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date (which
Termination Date will be not more than thirty (30) days after the giving of such
notice). However, if the Employee submits a Notice of Termination specifying a
Termination Date other than the date of Employer's receipt of such notice, the
Employer may, at its sole discretion, change the Termination Date to any date on
or after the date of Employer's receipt of such Notice of Termination and before
the Termination Date specified

4

--------------------------------------------------------------------------------




by the Employee in the Notice of Termination. If the Employer changes the
Termination Date from the Termination Date the Employee specified in the Notice
of Termination, the Employment Term shall be from the Effective Date until the
Termination Date selected by the Employer.


5.5.Disability. If the Employer determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee's
employment. In such event, the Employee's employment with the Employer will
terminate effective on the fifteenth (15th) day after receipt of such notice by
the Employee (the “Disability Effective Date”), provided that, within the
fifteen (15) days after such receipt, the Employee will not have returned to
full-time performance of the Employee's duties. “Disability” means the
determination by a physician selected by the Employer that the Employee has been
unable to perform the Employee's usual and customary duties under this Agreement
for a period of at least one hundred twenty (120) consecutive days or a
non-consecutive period of one hundred eighty (180) days during any twelve-month
period as a result of incapacity due to mental or physical illness or disease.
At any time and from time to time, upon reasonable request by the Employer, the
Employee will submit to reasonable medical examination for the purpose of
determining the Employee's ability to perform the essential functions of the job
position, with or without any reasonable accommodation.
6.
COMPENSATION OF THE EMPLOYEE UPON TERMINATION.



6.1.Death. If the Employee's employment under this Agreement is terminated by
reason of the Employee's death, the Employer will pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Employer,
or, if no such person will have been so designated, to the Employee's estate the
amount of (a) the Employee's accrued but unpaid Base Salary through the
Termination Date paid in a lump sum within thirty (30) days following the
Termination Date (or, if earlier, as required by applicable law), (b) any
accrued but unpaid Bonus paid in a lump sum, which Bonus will be payable at such
time as the bonuses of other executive officers of the Company are payable in
accordance with the terms of the applicable Employee Bonus Plan, (c) a pro rata
portion of any Bonus for the fiscal year in which the Termination Date occurs,
paid in a lump sum at such time as bonuses for the annual period are paid to
other executive officers of the Company in accordance with the terms of the
applicable Employee Bonus Plan, and determined by multiplying the Employee's
target Bonus for such period by a fraction, the numerator of which is the number
of days from the first day of the fiscal year of the Company in which such
termination occurs through and including the Termination Date and the
denominator of which is 365 (“Pro Rata Bonus”), and (d) any other amounts that
may be reimbursable by the Employer to the Employee as expressly provided under
this Agreement paid in a lump sum within thirty (30) days following the
Termination Date, and the Employer thereafter will have no further obligation to
the Employee under this Agreement, other than for payment of any amounts accrued
and vested under any employee benefit plans or programs of the Related Parties
in accordance with the terms of such plans or programs and any payments or
benefits required to be made or provided under applicable law.


6.2.Disability. In the event of the Employee's termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary and

5

--------------------------------------------------------------------------------




participate in applicable employee benefit plans or programs of the Related
Parties (on an equivalent basis to Section 6.4(a)(iv) below) through the
Termination Date, subject to offset dollar-for-dollar by the amount of any
disability income payments provided to the Employee under any bona fide
disability policy or program (within the meaning of Final Treasury Regulation
Section 1.409A-1(a)(5)) funded by any of the Related Parties that covers a
substantial number of employees of the Related Parties and was established prior
to the date the Employee incurred a Disability, and will receive the amount of
(a) the Employee's accrued but unpaid Base Salary through the Termination Date
paid in a lump sum within thirty (30) days following the Termination Date (or,
if earlier, as required by applicable law), (b) any accrued but unpaid Bonus
paid in a lump sum, which Bonus will be payable at such time as the bonuses of
other executive officers of the Company are payable in accordance with the terms
of the applicable Employee Bonus Plan, (c) the Employee's Pro-Rata Bonus paid in
a lump sum, payable at such time as bonuses for the annual period are paid to
other executive officers of the Company in accordance with the terms of the
applicable Employee Bonus Plan, and (d) any other amounts that may be
reimbursable by the Employer to the Employee as expressly provided under this
Agreement paid in a lump sum within thirty (30) days following the Termination
Date, and the Employer thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Related Parties in
accordance with the terms of such plans or programs and any payments or benefits
required to be made or provided under applicable law.


6.3.By the Employer for Cause or the Employee Without Good Reason. If the
Employee's employment is terminated by the Employer for Cause, or if the
Employee terminates Employee's employment other than for Good Reason, the
Employee will receive the amount of (a) the Employee's accrued but unpaid Base
Salary through the Termination Date paid in a lump sum within thirty (30) days
following the Termination Date (or, if earlier, as required by applicable law),
(b) any accrued but unpaid Bonus paid in a lump sum, which Bonus will be payable
at such time as the bonuses of other executive officers of the Company are
payable in accordance with the terms of the applicable Employee Bonus Plan, and
(c) any other amounts that may be reimbursable by the Employer to the Employee
as expressly provided under this Agreement paid in a lump sum within thirty (30)
days following the Termination Date, and the Employer thereafter will have no
further obligation to the Employee under this Agreement, other than for payment
of any amounts accrued and vested under any employee benefit plans or programs
of the Related Parties in accordance with the terms of such plans or programs
and any payments or benefits required to be made or provided under applicable
law.


6.4.By the Employee for Good Reason or the Employer other than for Cause.


(a)Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to or more than one
(1) year after the occurrence of a Change of Control (as defined below) the
Employer terminates the Employee's employment without Cause, or the Employee
terminates his employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”):


(i)an amount equal to (A) the Employee's accrued but unpaid Base Salary through
the Termination Date paid in a lump sum within thirty (30)

6

--------------------------------------------------------------------------------




days following the Termination Date (or, if earlier, as required by applicable
law), (B) any accrued but unpaid Bonus paid in a lump sum, which Bonus will be
payable at such time as the bonuses of other executive officers of the Company
are payable in accordance with the terms of the applicable Employee Bonus Plan,
and (C) any other amounts that may be reimbursable by the Employer to the
Employee as expressly provided under this Agreement paid in a lump sum within
thirty (30) days following the Termination Date or, if earlier, as required by
applicable law;


(ii)twenty-four (24) monthly payments paid on the first monthly payroll date of
the Company each month in an amount equal to one-twelfth (1/12) of the
Employee's annual Base Salary at the highest rate in effect at any time during
the thirty-six (36) month period prior to the Termination Date plus the average
annual Bonus of the two (2) years preceding the Termination Date, commencing
with the first monthly payroll date of the Company in the first month beginning
after sixty (60) days following the Termination Date;


(iii)a cash amount equal to the Employee's Pro-Rata Bonus for the fiscal year in
which the Termination Date occurs, paid in a lump sum at such time as bonuses
for the annual period are paid to other executive officers of the Company in
accordance with the terms of the applicable Employee Bonus Plan; and


(iv)to the extent that the Employee elects COBRA continuation coverage, the
Employer will pay the full cost of the Employee's COBRA continuation coverage
for the maximum period as COBRA continuation coverage is required to be provided
under applicable law; provided, however, that the benefits described in this
Section 6.4(a)(iv) may be discontinued prior to the end of the period provided
in this Section 6.4(a)(iv) to the extent, but only to the extent, that the
Employee receives substantially similar benefits from a subsequent employer
(“COBRA Benefit”).


(b)Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
within the one (1) year period following the occurrence of a Change of Control,
the Employer terminates the Employee's employment without Cause, or the Employee
terminates the Employee's employment for Good Reason, then, in lieu of the
Severance Benefits under Section 6.4(a), the Employee will be entitled to
benefits (the “Change of Control Benefits”) identical to those set forth in
Section 6.4(a) except that the amount described in clause (ii) will be equal to
thirty-six (36) monthly payments and will be paid in a lump sum within sixty
(60) days following the Termination Date, provided that if the sixty (60) day
period begins in one taxable year and ends in a second taxable year, the payment
shall not be made until the second taxable year.


(c)Definition of Change of Control. For purposes of this Agreement, a “Change of
Control” will mean the first to occur of the following, provided that such
Change of Control qualifies as a change in ownership, change in effective
control or a change in ownership of a substantial portion of assets of Legacy
within the meaning of

7

--------------------------------------------------------------------------------




Section 409A of the Code:


(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act), of 35% or more of either (A)
the then-outstanding equity interests of Legacy (the “Outstanding Legacy
Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Legacy entitled to vote generally in the election of directors
(the “Outstanding Legacy Voting Securities”); provided, however, that, for
purposes of this Section 6.4(c)(i), the following acquisitions will not
constitute a Change of Control: (1) any acquisition directly from Legacy; (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Legacy or any affiliated company; (3) any acquisition by any
corporation or other entity pursuant to a transaction that complies with Section
6.4(c)(iii)(A), Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C); or (4) any
acquisition of Units from Legacy arising out of or in connection with an IPO or
private placement of Legacy's securities;


(ii)Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Legacy's Unitholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board will be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Legacy or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Legacy or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Legacy Equity and the Outstanding Legacy Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding equity interests and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation,
resulting from such Business Combination (including, without limitation, a
corporation or other entity that, as a result of such transaction, owns Legacy
or all or substantially all of Legacy's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Legacy Equity
and the

8

--------------------------------------------------------------------------------




Outstanding Legacy Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Legacy or such corporation or other
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding equity interests
of the corporation or other entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or other entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation or equivalent body of any other entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.


(d)Conditions to Receipt of Severance Benefits.


(i)Release. Any Severance Benefits or Change of Control Benefits to which the
Employee may be entitled under Section 6.4(a) or Section 6.4(b) shall be payable
only upon a termination of employment of the Employee, provided the Employee
executes (and does not revoke) a release (“the “Release”), which, among other
things, will include an affirmation of the restrictive covenants set forth in
Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Employer, of any claims, whether arising under federal,
state or local statute, common law or otherwise, against the Employer and the
Related Parties which arise or may have arisen on or before the date of the
Release, other than any claims under this Agreement or any rights to
indemnification from the Employer and the Related Parties pursuant to any
provision of the Related Parties' organizational documents or any directors and
officers liability insurance maintained by any of the Related Parties. The
Release shall be provided to the Employee within five (5) business days
following the Termination Date and must be signed by the Employee and returned
to the Employer (and not revoked) within fifty-five (55) days following the
Termination Date. If the Employee fails or otherwise refuses to execute a
Release, the Employee will not be entitled to any Severance Benefits or Change
of Control Benefits, as the case may be, or any other benefits provided under
this Agreement, and the Employer will have no further obligations with respect
to the provision of those benefits except as may be required by law.


(ii)Limitation on Benefits. If, following a termination of employment that gives
the Employee a right to the payment of Severance Benefits under Section 6.4(a)
or Section 6.4(b), the Employee violates in any material respect any of the
covenants in Section 7 or any other provision of the Release, the Employee will
have no further right or claim to any payments or other benefits to which the
Employee may otherwise be entitled under Section 6.4(a) or Section 6.4(b) from
and after the date on which the Employee engages in such activities and the
Employer will have no further obligations with respect to such

9

--------------------------------------------------------------------------------




payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.


6.5.Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of any of the Related Parties that take into
account the Employee's income or length of service will exclude any and all
Severance Benefits and Change of Control Benefits provided under this Agreement.


6.6.Exclusive Severance Benefits. The Severance Benefits payable under Section
6.4(a) or the Change of Control Benefits payable under Section 6.4(b), if they
become applicable under the terms of this Agreement, will be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Employer.


6.7.Section 280G of the Code.


(a)    Notwithstanding anything in this Agreement to the contrary, in the event
that any severance and other benefits provided to or for the benefit of the
Employee or his legal representatives and dependents pursuant to this Agreement
and any other agreement, benefit, plan, or policy of the Related Parties (this
Agreement and such other agreements, benefits, plans, and policies collectively
being referred to herein as the “Change of Control Arrangements”) constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code (such
severance and other benefits being referred to herein as the “Change of Control
Payments”) that would be subject to the excise tax imposed by Section 4999 of
the Code (such excise tax referred to in this Agreement as the “Excise Tax”),
then (i) if the shareholder approval exemption set forth in Section 280G(b)(5)
is available, then the Employer and the Employee shall take all steps necessary,
including, without limitation, waiver of rights by the Employee, to seek
shareholder approval for such Change of Control Payments in accordance with
Section 280G(b)(5) of the Code and the regulations promulgated thereunder; or
(ii) if the shareholder approval exemption set forth in Section 280G(b)(5) is
not available, then the Employer will provide the Employee with a computation of
(A) the maximum amount of Change of Control Payments that could be made under
the Change of Control Arrangements, without the imposition of the Excise Tax
(said maximum amount being referred to as the “Capped Amount”); (B) the value of
all Change of Control Payments that could be made pursuant to the terms of the
Change in Control Arrangements (all said payments, distributions and benefits
being referred to as the “Uncapped Payments”); (C) the dollar amount of Excise
Tax which the Employee would become obligated to pay pursuant to Section 4999 of
the Code as a result of receipt of the Uncapped Payments; and (D) the net value
of the Uncapped Payments after reduction by (1) the amount of the Excise Tax,
(2) the estimated income taxes payable by the Employee on the difference between
the Uncapped Payments and the Capped Amount, assuming that the Employee is
paying the highest marginal tax rate for state, local and federal income taxes,
and (3) the estimated hospital insurance taxes payable by the Employee on the
difference between the Uncapped Payments and the Capped Amount based on the
hospital insurance tax rate under Section 3101(b) of the Code (the “Net Uncapped
Amount”). If the Capped Amount is greater than the Net Uncapped Amount, the
Employee shall be entitled to receive or commence to receive the Change of
Control Payments equal to the Capped Amount; or if the Net Uncapped

10

--------------------------------------------------------------------------------




Amount is greater than the Capped Amount, the Employee shall be entitled to
receive or commence to receive the Change of Control Payments equal to the
Uncapped Payments. If the Employee receives the Uncapped Payments, then the
Employee shall be solely responsible for the payment of the Excise Tax due from
the Employee and attributable to such Uncapped Payments, with no right of
additional payment from any of the Related Parties as reimbursement for such
taxes.


(b)    Unless the Employer and the Employee otherwise agree in writing, any
determination required under this Section 6.7 shall be made in writing by tax
counsel or by an independent public accounting firm agreed to by the Employer
and the Employee (the “Auditor”), whose determination shall be conclusive and
binding upon the Employer and the Employee. For purposes of making the
calculations required by this Section 6.7, the Auditor may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Employer and the Employee shall furnish
to the Auditor such information and documents as the Auditor may reasonably
request in order to make a determination under this Section 6.7. The Employer
shall bear all costs the Auditor may reasonably incur in connection with any
calculations contemplated by this Section 6.7.
7.
RESTRICTIVE COVENANTS.



7.1.Confidential Information. The Employee hereby acknowledges that in
connection with the Employee's employment by the Employer the Employee has been
provided and will be provided Confidential Information (as defined below)
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by the Employee or otherwise has been or is made available
to Employee), including information Employee has not received before, regarding
the business and operations of the Related Parties. The Employee further
acknowledges that such Confidential Information is unique, valuable, considered
trade secrets and deemed proprietary by the Related Parties, and that the
receipt of this Confidential information creates a special relationship of trust
and confidence between the Employer, the Company, Legacy and the Employee.
Employee thus acknowledges and agrees that it is fair and reasonable for the
Employer, the Company and Legacy to take steps to protect itself. For purposes
of this Agreement, “Confidential Information” includes, without limitation, any
information heretofore or hereafter acquired, developed or used by any of the
Related Parties relating to Business Opportunities or Intellectual Property or
other geological, geophysical, economic, financial or management aspects of the
business, operations, properties or prospects of the Related Parties, whether
oral or in written form. The Employee agrees that all Confidential Information
is and will remain the property of the Related Parties. The Employee further
agrees, except for disclosures occurring in the good faith performance of
Employee's duties for the Related Parties, during the Employment Term and at all
times thereafter, to hold in the strictest confidence all Confidential
Information, and not to, directly or indirectly, duplicate, sell, use, lease,
commercialize, disclose or otherwise divulge to any person or entity any portion
of the Confidential Information or use any Confidential Information for
Employee's own benefit or profit or allow any person, entity or third party,
other than the Related Parties and authorized executives of the same, to use or
otherwise gain access to any Confidential Information. The Employee will have no
obligation under this Agreement with respect to any information that

11

--------------------------------------------------------------------------------




becomes generally available to the public other than as a result of a disclosure
by the Employee or Employee's agent or other representative or becomes available
to the Employee on a non-confidential basis from a source other than the Related
Parties through no breach of any agreement with the Employer or any of the
Related Parties. Further, the Employee will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Employer,
the Company or Legacy in writing; provided, however, that if and when such a
disclosure is required by law, the Employee promptly will provide the Employer
with notice of such requirement, so that an appropriate protective order may be
sought, and will cooperate with the Employer in any attempt by Employer to
obtain any such appropriate protective order.


7.2.Return of Property. The Employee agrees that all Confidential Information,
whether prepared by the Employee or otherwise coming into Employee's possession,
is and shall remain the exclusive property of the Employer and/or Related
Parties. Employee further agrees to deliver promptly to the Employer, upon
termination of Employee's employment hereunder, or at any other time when the
Employer so requests, all documents relating to the business of the Related
Parties, including without limitation: all geological and geophysical reports
and related data such as maps, charts, logs, seismographs, seismic records and
other reports and related data, calculations, summaries, memoranda and opinions
relating to the foregoing, production records, electric logs, core data,
pressure data, lease files, well files and records, land files, abstracts, title
opinions, title or curative matters, contract files, notes, records, drawings,
manuals, correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
documents relating to the business of the Related Parties and all copies thereof
and therefrom; provided, however, that the Employee will be permitted to retain
copies of any documents or materials solely of a personal nature or otherwise
related to the Employee's rights under this Agreement. Employee further agrees
that, after Employee provides a copy of such information or documents to the
Employer, Employee will immediately delete any information or documents relating
to the Employer's business from any computer, cellular phone or other digital or
electronic device owned by Employee.


7.3.Non-Compete Obligations. In consideration of the payments, benefits and
other obligations of the Employer to the Employee pursuant to this Agreement,
including, without limitation, the Employer's obligation to provide the Employee
with Confidential Information pursuant to Section 7.1 hereof, and in order to
protect such Confidential Information and preserve the goodwill of the Related
Parties, the Employee hereby covenants and agrees to the following provisions.


(a)Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:


(i)the Employee will not, other than through the Related Parties, unless
approved in writing by a majority of the Board of Directors, engage or
participate in any manner, whether directly or indirectly, through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent shareholder, officer, director, licensor, lender, lessor or in

12

--------------------------------------------------------------------------------




any other individual or representative capacity, in any business or activity
which is engaged in leasing, acquiring, exploring, or producing, gathering or
marketing hydrocarbons and related products (“Competing Business”), unless set
forth on the approved activities list on Exhibit A; and


(ii)all investments made directly or indirectly by the Employee (whether in
Employee's own name or in the name of any family members or other nominees or
made by the Employee's controlled affiliates) in a Competing Business will be
made solely through the Related Parties, unless approved in writing by a
majority of the Board of Directors or unless such activity is set forth on
Exhibit A; and the Employee will not directly or indirectly through any family
members or other person or entity and will not permit any of Employee's
controlled affiliates to: (A) invest or otherwise participate alongside the
Related Parties in any Business Opportunities relating to or arising from a
Competing Business, or (B) invest or otherwise participate in any business or
activity relating to or arising from a Competing Business, regardless of whether
any of the Related Parties ultimately participates in such business or activity,
in either case, except through the Related Parties, unless approved in writing
by a majority of the Board of Directors or unless such activity is set forth on
Exhibit A.


(b)Non-Compete Obligations After Termination Date. The Employee agrees that the
Employee will not in the Geographic Area engage or participate in any manner,
whether directly or indirectly through any family member or other person or as
an employee, employer, consultant, agent principal, partner, more than one
percent shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, unless approved in writing by a majority
of the Board of Directors or unless such activity is set forth on Exhibit A:


(i)During the 90-day period following the Termination Date, in any business or
activity that is a Competing Business; and/or


(ii)During the one (1) year-period following the Termination Date, in any
business or activity which is a publicly traded oil and gas income distribution
company or partnership or a privately held company or partnership that is
contemplating an initial public offering as an oil and gas income distribution
company or partnership that is in direct competition with the business of the
Related Parties in the leasing, acquiring, exploring, producing, gathering or
marketing of hydrocarbons and related products; provided, that this subsection
(ii) will not preclude the Employee from making investments in securities of oil
and gas companies that are registered on a national stock exchange if (A) the
aggregate amount owned by the Employee and all family members and affiliates
does not exceed 5% of such company's outstanding securities, and (B) the
aggregate amount invested in such investments by the Employee and all family
members and affiliates after the date hereof does not exceed $500,000.


(iii)If Employee, in the future, seeks or is offered employment, or any other
position or capacity with a Competing Business, Employee agrees to

13

--------------------------------------------------------------------------------




inform each new employer or entity, before accepting employment, of the
existence of the restrictions in Section 7. Further, before taking any
employment position with any Competing Business during the two-year period
following the Termination Date, Employee agrees to give prior written notice to
the Employer of the name of such Competing Business and Employee's intent to
take a position with such Competing Business. The Employer shall be entitled to
advise such Competing Business of the provisions of Section 7 and to otherwise
deal with such Competing Business to ensure that the provisions of Section 7 are
enforced and duly discharged.


(c)Not Applicable Following Change of Control Termination. If Employee's
employment is terminated within one (1) year after a Change of Control by the
Employee for Good Reason or by the Employer without Cause, the Employee will not
be subject to the covenants contained in this Section 7.3.


(d)Geographic Area. For purposes of this Agreement, the “Geographic Area” shall
mean (i) any county or parish in which the Related Parties own any oil and gas
interests or conducts operations on the Termination Date or in which the Related
Parties have owned any oil and gas interests or conducted operations at any time
during the six months immediately preceding the Termination Date; or (ii) any
county or parish adjacent to any county or parish described in clause (i) of
this Section 7.3(d).


7.4.Non-Solicitation. During the Employment Term and for a period of twenty-four
(24) months after the Termination Date, the Employee, directly or indirectly,
will not, whether for Employee's own account or for the account of any other
person or entity:


(a)Other than for the benefit of and on behalf of the Related Parties during the
Employment Term, solicit, attempt to transact business with, accept business
from, transact business with, encourage or entice to end a relationship with any
of the Related Parties, encourage or entice to lessen or alter a relationship
with any of the Related Parties any client or customer of any of the Related
Parties with whom Employee had any contact with - whether orally, in person or
in any writing - during Employee's employment with the Employer or about whom or
which the Employee learned of or obtained Confidential Information about during
the Employee's employment with the Employer. The restrictions in this Section
7.4(a) concerning solicitations, attempting to transact business, transacting
business, or accepting business applies only to solicitations for, or accepting
business on behalf of, any Competing Business. Additionally, Employee agrees
that, among other actions, any notification, update or other communication to
any such client or customer of Employee's non-employment with the Employer or
Employee's relationship or status with any other company, individual or entity -
whether such notification or update is through LinkedIn, Facebook, any other
social media outlet, email, letter or by any other method - constitutes a
solicitation of business and an attempt to transact business with such client or
customer; and


(b)solicit, hire, endeavor to entice away from the Related Parties, discuss or
encourage leaving employment with the Related Parties or working for or
providing services to any person or entity other than the Related Parties, or
otherwise

14

--------------------------------------------------------------------------------




interfere with the relationship of the Related Parties with any person who is
currently employed by the Related Parties (including, without limitation, any
independent contractors, engineers, geologists, sales representatives or
organizations) or who had such a relationship with any of the Related Parties
within the twelve (12) months preceding such solicitation, hiring, enticement,
discussion, encouragement or interference.


7.5.Assignment of Developments. Employee hereby assigns to the Employer any
rights Employee may have or acquire in Business Opportunities (defined below)
and Proprietary Information (defined below) and recognizes that all Proprietary
Information shall be the sole property of the Employer and its assigns and that
the Employer and its assigns shall be the sole owner of all trade secret rights,
patent rights, copyrights, and all other rights throughout the world
(collectively, “Proprietary Rights”) related thereto. “Proprietary Information”
means trade secrets, confidential knowledge, data or any other proprietary
information of the Employer. By way of illustration but not limitation,
Proprietary Information includes: (i) trade secrets, inventions, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, knowhow, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and (ii)
tangible and intangible information relating to formulations, products,
processes, know-how, designs, formulas, methods, developmental or experimental
work, testing trials, improvements, discoveries, plans for research, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Employer. Employee further hereby assigns to the Employer all of Employee's
right, title and interest in and to any and all Inventions (and all Proprietary
Rights with respect thereto) whether or not patentable or registrable under
copyright or similar statutes, made or conceived or reduced to practice or
learned by Employee, either alone or jointly with others, during the Employee's
employment with Employer, prior to the Effective Date or in conjunction or at
the request of any other person or entity and related in any manner to leasing,
acquiring, exploring, or producing, gathering or marketing hydrocarbons and
related products, or any other line of business in which the Employer becomes
involved during Employee's employment with the Employer (collectively, “Prior
O&G Inventions”). Inventions and Prior O&G Inventions are hereinafter referred
to as “Company Inventions.” Employee recognizes that this Agreement does not
require assignment of any invention which Employee developed entirely on
Employee's own time without using the Employer's equipment, supplies, facilities
or trade secret information, unless that invention (a) relates at the time of
conception or reduction to practice of the invention to leasing, acquiring,
exploring, or producing, gathering or marketing hydrocarbons and related
products, or any other portion of the Employer's business or actual or
demonstrably anticipated research or development of the Employer; or (b) results
from any services performed by Employee for the Employer. Employee also assigns
to, or as directed by, the Employer all of Employee's right, title and interest
in and to any and all Inventions, full title to which is required to be in the
United States by a contract between the Employer and the United States or any of
its agencies. Employee also acknowledges that all original works of authorship
which are made by Employee (solely or jointly with others) within the scope of
the services that Employee provides to the Employer and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C., Section 101). Employee also agrees to promptly
and fully disclose to Employer any and all Company Inventions and to assign to
the Employer in the future when any such Company Inventions are first reduced to
practice or first fixed in a tangible form all of Employee's right,

15

--------------------------------------------------------------------------------




title and interest in and to any and all such Company Inventions. Employee
further agrees to assist the Employer in every proper way to obtain and from
time to time enforce United States and foreign Proprietary Rights relating to
Company Inventions in any and all countries. To that end, Employee will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Employer may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof. In addition, Employee will
execute, verify and deliver assignments of such Proprietary Rights to the
Employer or its designee. In the event the Employer is unable for any reason,
after reasonable effort, to secure Employee's signature on any document needed
in connection with the actions specified in this Section 7.5, Employee hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as Employee's agent and attorney in fact, which appointment
is coupled with an interest, to act for and in Employee's behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of this Section 7.5 with the same legal force and effect
as if executed by Employee. Employee hereby waives and quitclaims to the
Employer any and all claims, of any nature whatsoever, which Employee now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Employer. Employee agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Employer) of all Proprietary Information developed by Employee
and all Inventions made by Employee during Employee's employment with the
Employer, which records shall be available to and remain the sole property of
the Employer at all times. Except for the Prior O&G Inventions, those
Inventions, if any, patented or unpatented, that Employee made prior to
Employee's employment with the Employer are excluded from the scope of this
Agreement. For purposes of this Agreement, “Business Opportunities” means all
business ideas, prospects, proposals or other opportunities pertaining to the
lease, acquisition, exploration, production, gathering or marketing of
hydrocarbons and related products and the exploration potential of geographical
areas on which hydrocarbon exploration prospects are located, which are wholly
or partially developed by the Employee or by a Competing Business during the
Employment Term or originated by any third party and brought to the attention of
the Employee during the Employment Term, together with information relating
thereto (including, without limitation, geological and seismic data and
interpretations thereof, whether in the form of maps, charts, logs,
seismographs, calculations, summaries, memoranda, opinions or other written or
charted means). However, Business Opportunities do not include the activities
listed on Exhibit A hereto as described by Employee to the Board on or before
the Effective Date of this Agreement.


7.6.Non-Disparagement. Employee agrees that the Employer's goodwill and
reputation are assets of great value to the Employer which were obtained through
great cost, time and effort. Therefore, Employee agrees that during Employee's
employment with the Employer and after the termination of Employee's employment
for any reason, Employee will not in any way disparage, libel or defame the
Employer or any of the Related Parties or any of their businesses or business
practices, products or services, or employees, officers, directors or owners.


7.7.Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Employer for which there is no adequate remedy at law, that it will not
be possible to measure damages for

16

--------------------------------------------------------------------------------




such injuries precisely and that, in the event of such a breach or threat of
breach, the Employer will be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction restraining the Employee from
engaging in activities prohibited by this Section 7 or such other relief as may
be required to specifically enforce any of the covenants in this Section 7. To
the extent that the Employer seeks a temporary restraining order (but not a
preliminary or permanent injunction), the Employee agrees that a temporary
restraining order may be obtained ex parte.


7.8.Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable, that they give rise to the
Employer's interest in restraining Employee as specified herein, and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interest of the Employer and/or the Related Parties. In addition, the
Employee agrees that the Employee shall not assert that, and it should not be
considered that, any provisions of this Section 7 are otherwise void, voidable
or unenforceable or should be voided or held unenforceable. However, in the
event any court of competent jurisdiction or arbitration panel holds any
provision of this Agreement to be invalid or unenforceable, such invalid or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required, and the remaining provisions shall not be affected and
shall remain in full force and effect. Employee further agrees that in the event
any of the covenants contained in Section 7 shall be held by any court or
arbitration panel to be effective in any particular area or jurisdiction only if
said covenant is modified to limit its duration or scope, then the court or
arbitration panel, as applicable, shall have such authority to reform the
covenant and the Employer and Employee shall consider such covenant(s) and/or
other provisions of Section 7 to be amended with respect to that particular
jurisdiction so as to comply with the order of any such court or arbitration
panel and, as to all other jurisdictions, the covenants contained herein shall
remain in full force and effect as originally written.


7.9.Forfeiture Provision.


(a)Detrimental Activities. If the Employee engages in any activity that violates
any covenant or restriction contained in Section 7, in addition to any other
remedy the Employer may have at law or in equity, (i) the Employee will be
entitled to no further payments or benefits from the Employer under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity in accordance with the terms of the applicable agreements and plans, as
amended from time to time, unless terminated sooner by operation of another term
or condition of this Agreement or the applicable plans and agreements, and (iii)
any exercise, payment or delivery pursuant to any equity compensation award that
occurred within one year prior to the date on which the Employee engages in that
activity may be rescinded within one year after the first date that a majority
of the members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Employer the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.



17

--------------------------------------------------------------------------------




(b)Right of Set-Off. The Employee consents to a deduction from any amounts the
Employer owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Employer), to the extent of the amounts the
Employee owes the Employer under Section 7.9(a) above. Whether or not the
Employer elects to make any set-off in whole or in part, if the Employer does
not recover by means of set-off the full amount the Employee owes, calculated as
set forth above, the Employee agrees to pay immediately the unpaid balance to
the Employer. In the discretion of the Board, reasonable interest may be
assessed on the amounts owed, calculated from the later of (i) the date the
Employee engages in the prohibited activity and (ii) the applicable date of
exercise, payment or delivery.


8.
Tax Matters.



8.1.Section 409A of the Code.


a.Notwithstanding anything herein to the contrary, this Agreement is intended to
be interpreted and applied so that the payments and benefits set forth herein
shall either be exempt from the requirements of Section 409A of the Code, or
shall comply with the requirements of Section 409A of the Code, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A of the Code.
Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A of the Code upon or following a termination of the
Employee's employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” and the date of
such separation from service shall be the Termination Date for purposes of any
such payment or benefits.


b.To the extent that the Employer determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A of the Code, the Employer shall be entitled to reform such
provision to attempt to comply with or be exempt from Section 409A of the Code
through good faith modifications in accordance with applicable guidance. To the
extent that any provision hereof is modified in order to comply with Section
409A of the Code, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to the Employee and the Employer without violating the
provisions of Section 409A of the Code and shall be made in accordance with
applicable guidance.


c.Notwithstanding any provision in this Agreement or elsewhere to the contrary,
if on his Termination Date the Employee is deemed to be a “specified employee”
within the meaning of Section 409A of the Code, any payments or benefits due
upon a termination of the Employee's employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code (whether under this Agreement, any other plan, program, payroll
practice or any equity grant) and which do not otherwise qualify

18

--------------------------------------------------------------------------------




under the exemptions under Treas. Reg. § 1.409A-1 (including without limitation,
the short-term deferral exemption and the permitted payments under Treas. Reg. §
1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided to the Employee
in a lump sum (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) on the earlier of (i) the date
which is the 1st day of the 7th calendar month that begins after the date of the
Employee's “separation from service” (as such term is defined in Section 409A of
the Code) for any reason other than death, and (ii) the date of the Employee's
death, and any remaining payments and benefits shall be paid or provided in
accordance with the normal payment dates specified for such payment or benefit.


d.For purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision), each payment under this Agreement to the Employee
(including any installment payments) shall be deemed a separate payment.


e.In no event may the Employee, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code.


f.With respect to any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement that constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, (a) the expenses eligible for
reimbursement or in-kind benefits provided to the Employee must be incurred
during the Employment Term, (b) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Employee in any other calendar year, (c) the
reimbursements for expenses for which the Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (d) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.


g.With respect to the payment of any amount under this Agreement to which
Section 409A of the Code applies, neither the Employee nor the Related Parties
may defer or accelerate any payment other than as provided hereunder or as
provided under Treas. Reg. § 1.409A-2(b)(7) or Treas. Reg. § 1.409A-3(j)(4).


8.2.Tax Withholding. All payments (or transfers of property) to the Employee
shall be subject to tax withholding in accordance with applicable law.


9.
MISCELLANEOUS.



9.1.No Expectation of Privacy. The Employee understands and agrees that the
Employee has no expectation of privacy with respect to the Employer's
telecommunications, networking, or information processing systems (including,
without limitation, stored, created or accessed computer files, e-mail messages,
and voice messages) and that the Employee's activity and any files or messages
on or use of any such systems may be accessed, monitored, copied, disclosed, and
saved by the Employer at any time without notice to the Employee.


9.2.Assignment; Successors; Binding Agreement. This Agreement may not be

19

--------------------------------------------------------------------------------




assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Employer arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Employer, or succeeding to the business and substantially all of the assets
of the Employer or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.


9.3.Modification and Waiver. Except as otherwise provided below (or as set forth
in Section 7.8), no provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification or discharge is duly approved by the
Board and is agreed to in writing by the Employee and such officer(s) as may be
specifically authorized by the Board to effect it. No waiver by any party of any
breach by any other party of, or of compliance with, any term or condition of
this Agreement to be performed by any other party, at any time, will constitute
a waiver of similar or dissimilar terms or conditions at that time or at any
prior or subsequent time.


9.4.Entire Agreement. This Agreement embodies the entire understanding of the
parties hereof, and, upon the Effective Date, will supersede all other oral or
written agreements or understandings between them regarding the subject matter
hereof. However, this Agreement does not supersede any non-competition,
non-disclosure, non-solicitation, confidentiality, intellectual property
assignment, or non-disparagement provisions or agreements that the Employee and
the Employer have previously entered, and the Employer and the Employee agree
that this Agreement and any such prior provisions and/or agreements are both
enforceable and may run concurrently and both be enforced. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement, has been made by either party which is not set
forth expressly in this Agreement.


9.5.Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.


9.6.Consent to Jurisdiction and Service of Process.


(a)Section 7 Disputes. In the event of any dispute, controversy or claim between
the Employer and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of Section 7, the Employer and the
Employee agree and consent to the personal jurisdiction of the state and local
courts of Midland County, Texas and/or the United States District Court for the
Western District of Texas for resolution of the dispute, controversy or claim,
and that those courts, and only those courts, will have jurisdiction to
determine any dispute, controversy or claim related to, arising under or in
connection with Section 7 of this Agreement. The Employer and the Employee also
agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the
Employer at the

20

--------------------------------------------------------------------------------




address of its principal executive offices and to the Employee at his last known
address as reflected in the Employer's records.


(b)Disputes Other Than Under Section 7. In the event of any dispute relating to
this Agreement, other than a dispute relating solely to Section 7, the parties
will use their best efforts to settle the dispute, claim, question, or
disagreement. To this effect, they will consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to both parties. If such a dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to
arbitration, litigation, or some other dispute resolution procedure. If the
parties do not reach such solution through negotiation or mediation within a
period of sixty (60) days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences will be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. The arbitrator will be
selected by agreement of the parties or, if they do not agree on an arbitrator
within thirty (30) days after either party has notified the other of his or its
desire to have the question settled by arbitration, then the arbitrator will be
selected pursuant to the procedures of the American Arbitration Association (the
“AAA”) in Midland, Texas. The determination reached in such arbitration will be
final and binding on all parties. Enforcement of the determination by such
arbitrator may be sought in any court of competent jurisdiction. Unless
otherwise agreed by the parties, any such arbitration will take place in
Midland, Texas, and will be conducted in accordance with the Commercial
Arbitration Rules of the AAA.


9.7.Withholding of Taxes. The Employer will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.


9.8.Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):


to the Employer, to:


Attn: Chairman of the Board
Legacy Reserves Services, Inc.
303 W. Wall, Suite 1600
Midland, Texas 79701

21

--------------------------------------------------------------------------------






to the Employee, to:


James Daniel Westcott
303 W. Wall, Suite 1600
Midland, Texas 79701


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
9.9.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.


9.10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.


9.11.Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.


9.12.Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).


9.13.Capacity; No Conflicts. The Employee represents and warrants to the
Employer that: (i) the Employee has full power, authority and capacity to
execute and deliver this Agreement, and to perform the Employee's obligations
hereunder, (ii) such execution, delivery and performance will not (and with the
giving of notice or lapse of time, or both, would not) result in the breach of
any agreement or other obligation to which the Employee is a party or is
otherwise bound, and (iii) this Agreement is the Employee's valid and binding
obligation, enforceable in accordance with its terms.


[SIGNATURE PAGE FOLLOWS]



22

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the Effective Date.
 
 
EMPLOYER
 
 
 
LEGACY RESERVES SERVICES, INC.
 
 
 
 
 
 
 
 
By:
/s/ Cary D. Brown
 
 
 
 
Cary D. Brown, Chief Executive Officer
 
 
 
 
 
 
 
 
COMPANY
 
 
 
LEGACY RESERVES GP, LLC
 
 
 
 
 
 
 
 
By:
/s/ Cary D. Brown
 
 
 
 
Cary D. Brown, Chairman, President
 
 
 
 
and Chief Executive Officer
 
 
 
 
 
 
 
 
LEGACY
 
 
 
LEGACY RESERVES LP
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
Its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Cary D. Brown
 
 
 
 
Cary D. Brown, Chairman, President
 
 
 
 
and Chief Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James Daniel Westcott
 
 
 
 
James Daniel Westcott
 
 
 
 
 
 

















    





--------------------------------------------------------------------------------








EXHIBIT A


APPROVED OUTSIDE ACTIVITIES AS OF EFFECTIVE DATE


None.












































SCHEDULE 1 TO RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT
AGREEMENT
(LEGACY RESERVES LP)



24